NOTE: Pursuant to Fed. Cir. R. 47.6, this order
                     is not citable as precedent. It is a public order.

 United States Court of Appeals for the Federal Circuit


                                      05-5025, -5029

                         PAYMASTER TECHNOLOGIES, INC.,

                                                        Plaintiff-Cross Appellant,

                                             v.

                                     UNITED STATES,

                                                        Defendant-Appellant.

                        ON PETITION FOR PANEL REHEARING

Before MICHEL, Chief Judge, FRIEDMAN, Senior Circuit Judge, and DYK, Circuit
Judge.

                                        ORDER

       A petition for panel rehearing was filed by the defendant-appellant, and a

response thereto was invited by the court and filed by the plaintiff-cross appellant.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       The petition for rehearing is granted for the limited purpose of making the

following changes to the original opinion entered on May 4, 2006, and reported at 2006

WL 1228851 (Fed. Cir. 2006):


       Page 10, line 3 delete “five-part”
       Page 10, line 5 delete “five-part”
       Page 12, line 4 replace “one” with “any”
       Page 12, line 5 replace “either” with “any”
       Page 12, line 5 delete “two”.
      The mandate of the court will issue on August 14, 2006.

                                              FOR THE COURT


_August 7, 2006__                             _s/ Jan Horbaly____________
    Date                                      Jan Horbaly
                                              Clerk

cc:   Paul L. Brown, Esq.
      John J. Fargo, Esq.




05-5025, -5029                        2